Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Karl Danser, a federal prisoner, appeals the district court’s order denying his motion to reopen his previously dismissed 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Danser v. Stansberry, No. 2:07-cv-00271-JBF-TEM (E.D.Va. Apr. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.